[NOT FOR PUBLICATION]

           UNITED STATES COURT OF APPEALS
               FOR THE FIRST CIRCUIT
                                    

No. 96-1264

          ALFREDO G. HUALDE-REDIN, ET AL.,

              Plaintiffs, Appellants,

                         v.

         ROYAL BANK OF PUERTO RICO, ET AL.,

               Defendants, Appellees.

                                    

    APPEAL FROM THE UNITED STATES DISTRICT COURT

          FOR THE DISTRICT OF PUERTO RICO

   [Hon. Jose Antonio Fuste, U.S. District Judge]                                                                 

                                    

                       Before

              Selya, Boudin and Lynch,
                  Circuit Judges.                                                 
                                    

Alfredo Hualde-Redin,  Maria Susana  Costa  and Paul  Martin                                                                           
Hualde on brief pro se.                
Carlos Lugo-Fiol, Solicitor  General, Edda  Serrano-Blasini,                                                                          
Deputy   Solicitor  General,  and   Vannessa  Ramirez,  Assistant                                                               
Solicitor General, Department of  Justice, on brief for appellees
State Court Judges and  Marshals, The Clerk of The  Supreme Court
of Puerto Rico, and Government Attorney Ivette Acosta.
Goldman  Antonetti &amp;  Cordova on  brief for  appellees Ramon                                            
Dapena, Jorge Souss, Ivonne  Palerm, Goldman Antonetti &amp; Cordova,
Mr. Carlos Del Valle and American International Insurance Co.
De Corral &amp; De  Mier on brief for appellee  General Accident                                   
Insurance Co.

                                    
                   March 19, 1997
                                    

Per  Curiam.   We  affirm the  dismissal of  plaintiffs'                            

action  for the reasons stated  by the district  court in its

January 31, 1996 decision.

No basis warranting Judge  Fuste's recusal was stated in

any of plaintiffs' motions.

With  respect  to  the district  court's  order  barring

plaintiff from proceeding pro se in the future, we clarify as

follows.  The last  sentence of the court's January  31, 1996

order is vacated and the following is substituted:

     Mr.  Alfredo  Hualde-Redin  is  enjoined  from
filing any civil action pro se in the United States
District  Court  for the  District  of Puerto  Rico
without  first obtaining permission from that court
to proceed pro se.  In seeking leave to proceed pro
se,  Mr.  Alfredo  Hualde-Redin  must  (1)  clearly
caption his  motion as an "Application  Pursuant to
Court Order  Seeking Leave to Proceed  Pro Se," (2)
attach  a copy  of this  order to  the motion,  (3)
certify  that  the  claim  or claims  he  seeks  to
present  are  new claims  never  before  raised and
disposed of on the merits by any federal court, (4)
certify that the claim  or claims are not frivolous
or  taken in  bad  faith, and  (5)  include in  the
motion the following information:

          A.  A list of all lawsuits currently
     pending  or  filed  previously  with  the
     district   court,  including   the  name,
     number, and citation,  if applicable,  of
     each  case,  and  the  current  status or
     disposition of any appeal; and

          B.   A  list apprising  the district
     court of all  outstanding injunctions  or
     orders  limiting  plaintiff's  access  to
     federal   court,  including   orders  and
     injunctions  requiring plaintiff  to seek
     leave to file matters pro se or requiring
     him to  be  represented by  an  attorney,
     including the name, number, and citation,

                        -2-

     if  applicable, of  all  such  orders  or
     injunctions.

Failure to  comply strictly with the  terms of this
injunction will  be sufficient grounds  for denying
leave to proceed pro se.

The order, as clarified, is affirmed.  Our clarification does

not   prevent  the  district   court  from  imposing  further

conditions  or  sanctions  in   the  future  if  the  present

injunction is  not  sufficient  to  curb  Mr.  Hualde-Redin's

frivolous  and  abusive  litigation.   Even  if  Mr.  Alfredo

Hualde-Redin  does  certify  in   the  terms  specified,  the

district court  retains authority to deny  the Application in

the exercise of its reasoned discretion.

Appellees  have  requested  attorneys'  fees   in  their

briefs.   Although  appellants'  appellate arguments  are all

frivolous, we  deny appellees'  request  for attorneys'  fees

because  appellees have not  yet filed a  separate motion for

attorneys' fees  as required  by Fed.  R. App.  P. 38.   This

denial is without prejudice to filing a motion in  compliance

with Fed. R. App. P.  38 and Loc. R. 39.2.   Appellees' costs

pursuant to Fed. R. App. P. 39 will be allowed.

The judgment, as clarified, is affirmed.                                                        

                        -3-